977 F.2d 583
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Walter T. SHEGOG, Plaintiff-Appellant,v.A.C. GILLESS, Sheriff;  Clard Baker, Chief Deputy;  MarkHopper, Inspector;  Robert Harper, Inspector;  T. Leggitt,Inspector;  William Morris, Jr., Shelby County Mayor;Shelby County, Defendants-Appellees.
No. 92-5623.
United States Court of Appeals, Sixth Circuit.
Oct. 20, 1992.

Before BOYCE F. MARTIN, Jr. and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Walter T. Shegog appeals the dismissal of his civil rights complaint filed under 42 U.S.C. § 1983 as frivolous pursuant to 28 U.S.C. § 1915(d).   Shegog and two other inmates of the Shelby County Justice Complex filed their complaint in the district court, alleging that conditions in the jail are unconstitutional.   The district court concluded that the complaint was frivolous and dismissed it pursuant to 28 U.S.C. § 1915(d).   Thereafter, the district court granted plaintiff leave to proceed in forma pauperis on appeal.


3
On appeal, plaintiff requests the appointment of counsel and appears to argue that a habeas corpus proceeding was dismissed due to inadequate processing of inmate mail.   Upon consideration, we will affirm the judgment because the district court did not abuse its discretion in dismissing plaintiff's complaint as frivolous.   See Denton v. Hernandez, 112 S. Ct. 1728, 1734 (1992).   Shegog's claims that general conditions at the Shelby County Justice Complex are unconstitutional must be brought within the context of existing class action litigation.   See Kendrick v. Bland, 931 F.2d 421, 423 (6th Cir.1991);   Groseclose v. Dutton, 829 F.2d 581, 584-85 (6th Cir.1987).   Insofar as the complaint may be read as asserting Shegog's individual claims, no cognizable allegations are made with respect to any named defendant.   Finally, Shegog's contention on appeal that a habeas corpus action was dismissed because of prison mail services was not asserted in the district court and is not cognizable in the first instance on appeal.   White v. Anchor Motor Freight, Inc., 899 F.2d 555, 559 (6th Cir.1990).


4
Accordingly, the request for the appointment of counsel is denied and the judgment of the district court is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.